Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to communication filed on 06/15/2020.  Claims 1-29 are currently pending.  Claims 1, 27 and 29 are independent claims.

Priority
This application is a Continuation of U.S. application Ser. No. 16/284,509, filed on Feb. 25, 2019, now US Patent 10728855 which in turn is a Continuation of U.S. application Ser. No. 15/385,022 filed on Dec. 20, 2016, now abandoned, which in turn is a Continuation of U.S. application Ser. No. 14/322,025, filed on Jul. 2, 2014, now US Patent 9554327, which in turn is a Continuation of U.S. application Ser. No. 11/377,454, filed Mar. 17, 2006, now US Patent 8856311, which claims priority from European Patent Application Number 05014203.3, filed Jun. 30, 2005, the contents of which applications are herein incorporated by reference.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
Terminal Disclaimer filed 02/24/2021 has been approved. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims presented today, when taken in its entirety are found to be non-obvious.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abdel-Kader (US Pub 20060280128) discloses splitting profiles into different groups and assigning scanning policies for each group.
Karaoguz et al. (US Pub 20020059434) discloses a wireless communication device selectively communicating with several wireless networks by scanning for either a HomeRF or a Bluetooth at a fixed interval.
Hsu et al. (US 20040176024) discloses a wireless LAN detection and selection system with interval scan operations.
Krantz et al. (US Pub 20040120278) discloses wireless NIC and adjusting scanning period based on history of scanning results to the NIC.
Claims 1-29 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED AHMED whose telephone number is (571)270-5659.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A/
February 27, 2021Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456